Citation Nr: 1537094	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a timely notice of disagreement was received with respect to a March 2010 rating decision.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital heart defect, ventricular septal defect.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 25 to August 15, 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 decisional letter and a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO). 

The Veteran testified at a hearing before the undersigned in June 2015.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for PTSD, whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital heart defect, ventricular septal defect, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A March 25, 2010 VA notice letter advised the Veteran of the March 2010 rating decision denying the claims of service connection for chronic depression, whether new and material evidence had been received to reopen a claim for service connection for lung condition, and whether new and material evidence had been received to reopen a claim for service connection for congenital heart defect, ventricular septal defect.   

2.  A notice of disagreement was not received by VA within the one-year period following notification of the March 2010 rating decision and new and material evidence was not received within the one-year period following notification of the March 2010 rating decision.  


CONCLUSION OF LAW

A timely notice of disagreement was not received by VA as to the March 2010 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In the present case, resolution of the appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations and whether the Veteran filed a timely notice of disagreement.  The essential facts in this case are not in dispute.  There is no reasonable possibility that any additional notice or development would aid the Veteran in substantiating his present claim.  As the interpretation of the statutes and not the facts are dispositive in this case, further discussion of VA's duties to notify and assist is not required.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  




Other Considerations

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two duties in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned identified the issues on appeal and asked questions directed at identifying any pertinent evidence that might have been overlooked or was outstanding.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Law and Analysis

An appeal consists of a timely filed notice of disagreement in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

With respect to a notice of disagreement, a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014).  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2014).  The actual wording of the communication and the context in which it was written must be considered in determining whether a communication constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559 (1999).  

A claimant or his representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a) (2014).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c) (West 2002).

In Percy v. Shinseki, 23 Vet. App. 37, 44 (2009), the Court held that the statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature.  

In this case, the March 2010 rating decision denied service connection for chronic depression, whether new and material evidence had been received to reopen a claim for service connection for lung condition, and whether new and material evidence had been received to reopen a claim for service connection for congenital heart defect, ventricular septal defect.  A March 25, 2010 VA notice letter advised the Veteran of the March 2010 rating decision.  The Veteran had one year from the date of the March 25, 2010 notice letter to file a notice of disagreement with the March 2010 rating decision.  A notice of disagreement was received by VA in September 2011, more than one year later.  

The Veteran testified that he pursued his claims since 2007 and believed that he submitted a timely notice of disagreement.  However, after a complete review of the claims file, the Board does not find any correspondence from the Veteran that was received by VA within the one-year period from the date of the notification letter of the March 2010 rating decision.  

Concerning the Veteran's assertion that he filed a notice of disagreement with the Nashville, Tennessee RO, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly discharged his official duties by properly handling claims submitted by the Veteran.  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

In this case, the Veteran has not presented evidence sufficient to rebut the presumption of regularity in terms of the receipt of a timely notice of disagreement.  His statements, alone, as to the filing of a timely notice of disagreement with the Nashville, Tennessee RO is not sufficient to rebut the presumption of regularity.  

The doctrine of equitable tolling has also been considered.  In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating an intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44.  For these reasons, the Board finds that the filing of a notice of disagreement is jurisdictional and; therefore, not subject to the equitable tolling doctrine.  

However, even if equitable tolling applied to cases involving the timely filing of a notice of disagreement, it would not apply in this particular case.  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the Veteran's control, (2) the Veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the Veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).

The Veteran has not alleged the doctrine of equitable tolling.  Even so, there is no indication of reliance upon VA misinformation or misfiling by VA personnel.  The Veteran was advised by a March 25, 2010 VA notice letter of the March 2010 rating decision and provided a VA Form 4107 explaining his rights to appeal the March 2010 rating decision.   In addition, while the Veteran has psychiatric disabilities, he does not allege nor does the evidence suggest, that his failure to file a timely notice of disagreement was due to mental incapacity.  He has not asserted that his failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett v. Principi, 363 F.3d 1316 (2004).  The Court stated that "A medical diagnosis alone or vague assertions of mental problems will not suffice." Id. at 1321.  The evidence does not reflect extraordinary circumstances beyond the Veteran's control which prevented him from filing a timely notice of disagreement.  As such, the Board finds no basis for application of equitable tolling of the filing deadline. 

The Board understands the arguments presented by the Veteran; however, the law is dispositive.  The law requires that the Veteran must file a timely notice of disagreement to initiate the appellate process.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104.  For the reasons stated above, the Board finds that the Veteran did not file a timely notice of disagreement.  Moreover, new and material evidence was not received within a year of the March 2010 rating decision.  See 38 C.F.R. § 3.156(b).  The March 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105.  The appeal is denied.  


ORDER

A timely notice of disagreement was not received with respect to a March 2010 rating decision and the appeal is denied.



REMAND

In a VA Form 9, received by VA in August 2015, the Veteran requested a video conference hearing with respect to the issues of entitlement to service connection for PTSD, whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital heart defect, ventricular septal defect, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic depression.  The issues must be remanded in order to schedule the requested hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the issues are REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of his hearing and place a copy of the letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


